Banke, Judge.
The appellees sued to collect two promissory notes executed by Westwood Place, Ltd., a limited partnership. The named defendants, along with Westwood Place, Ltd., were Dobbs Industries, Inc., and Oliver Reid Dobbs III, both of whom were general partners of Westwood Place at the time the notes were signed, and R. S. *513Leventhal, who became a limited partner soon thereafter. The trial court rendered judgment against all four, and they each appealed. We affirmed the judgment insofar as it applied to Westwood Place, Ltd., Dobbs, and Dobbs Industries, Inc., but directed that the recovery against Leventhal be reduced to 30 percent of the total amount of the indebtedness, because under the limited partnership agreement he had agreed to assume only 30 percent of any such partnership indebtedness. Westwood Place, Ltd. v. Green, 153 Ga. App. 595 (5) (c) (266 SE2d 242) (1980).
Submitted January 17, 1980
Decided November 20, 1980.
Jeffrey L. Sakas, for appellants (case nos. 59288, 59289).
Robert Strickland, Jr., Samuel Appel, William C. Lanham, Jeffrey M. Smith, William E. Hoffmann, Jr., for appellees.
William C. Lanham, Jeffrey M. Smith, William E. Hoffmann, Jr., for appellant (case no. 59290).
Robert Strickland, Jr., Samuel Appel, Jeffrey L. Sakas, for appellees.
On certiorari, the Supreme Court reversed the latter portion of our ruling, holding that Leventhal was not obligated as a limited partner to assume any indebtedness which pre-existed his becoming a limited partner and that this was such an indebtedness. Leventhal v. Green, 246 Ga. 287 (271 SE2d 194) (1980). The case is now before us on remittitur. In accordance with the Supreme Court decision, the judgment of the trial court hereby is reversed insofar as it imposes liability on Leventhal. In accordance with our previous decision, however, the judgment of the trial court continues to be affirmed insofar as it applies to the other defendants.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Smith, J., concur.